Case 3:19-cv-00921-JAG Document 36 Filed 02/23/21 Page 1 of 1 PagelD# 166

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DUSTIN DYER,
Plaintiff,

Vv. Civil Action No. 3:19-cv-921

SHIRRELLIA SMITH, et al.,
Defendants.

ORDER
This matter comes before the Court on the defendants’ motion to dismiss. (ECF No. 18.)
For the reasons stated in the accompanying Opinion, the Court DENIES the motion.
It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Is} (he )

Date: 2. fe 22) John A. Gibney, Jr. Ve Ad,
Richmond, VA United States District Judge

 

 

 
